3/13/2020 Case   5:18-cv-00066-MFU-JCH Document
                                             Mail430-2      Filed- Outlook
                                                  - Mario Williams 03/13/20 Page 1 of 16 Pageid#:
                                               8388

      Activity in Case 5:18-cv-00066-MFU-JCH RLI Insurance Company v. Nexus Services, Inc.
      Additional Evidence
      ecfnoticing@vawd.uscourts.gov <ecfnoticing@vawd.uscourts.gov>
      Fri 3/13/2020 12:52 AM
      To: vawd_ecf_nef@vawd.uscourts.gov <vawd_ecf_nef@vawd.uscourts.gov>

      This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
      RESPOND to this e-mail because the mail box is unattended.
      ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
      attorneys of record and parties in a case (including pro se litigants) to receive one free
      electronic copy of all documents filed electronically, if receipt is required by law or directed by
      the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of
      each document during this first viewing. However, if the referenced document is a transcript,
      the free copy and 30 page limit do not apply.

                                                      U.S. District Court

                                                Western District of Virginia

      Notice of Electronic Filing

      The following transaction was entered by Katsantonis, Vivian on 3/13/2020 at 0:51 AM EDT and filed
      on 3/13/2020
      Case Name:            RLI Insurance Company v. Nexus Services, Inc.
      Case Number:          5:18-cv-00066-MFU-JCH
      Filer:                RLI Insurance Company
      Document Number: 428

      Docket Text:
      Additional Evidence re [423] MOTION for Summary Judgment , [424] Additional Evidence
      by RLI Insurance Company Exhibits 1-100 (Exhibit 94 Purposely Omitted) to Plaintiff's
      Undisputed Statement of Facts in support of Motion for Summary Judgment (Slip Sheets
      for Exhibits Filed Under Seal per Companion Motion to Seal) (Attachments: # (1) Exhibit
      Ex. 1 to Plaintiff's Undisputed Statement of Facts, # (2) Exhibit Ex. 2 to Plaintiff's
      Undisputed Statement of Facts, # (3) Exhibit Ex. 3 to Plaintiff's Undisputed Statement of
      Facts, # (4) Exhibit Ex. 4 to Plaintiff's Undisputed Statement of Facts, # (5) Exhibit Ex. 5
      to Plaintiff's Undisputed Statement of Facts, # (6) Exhibit Ex. 6 to Plaintiff's Undisputed
      Statement of Facts, # (7) Exhibit Ex. 7 to Plaintiff's Undisputed Statement of Facts, # (8)
      Exhibit Ex. 8 to Plaintiff's Undisputed Statement of Facts, # (9) Exhibit Ex. 9 to Plaintiff's
      Undisputed Statement of Facts, # (10) Exhibit Ex. 10 to Plaintiff's Undisputed Statement
      of Facts, # (11) Exhibit Ex. 11 to Plaintiff's Undisputed Statement of Facts, # (12) Exhibit
      Ex. 12 to Plaintiff's Undisputed Statement of Facts, # (13) Exhibit Ex. 13 to Plaintiff's
      Undisputed Statement of Facts, # (14) Exhibit Ex. 14 to Plaintiff's Undisputed Statement
      of Facts, # (15) Exhibit Ex. 15 to Plaintiff's Undisputed Statement of Facts, # (16) Exhibit
      Ex. 16 to Plaintiff's Undisputed Statement of Facts, # (17) Exhibit Ex. 17 to Plaintiff's
      Undisputed Statement of Facts, # (18) Exhibit Ex. 18 to Plaintiff's Undisputed Statement
      of Facts, # (19) Exhibit Ex. 19 to Plaintiff's Undisputed Statement of Facts, # (20) Exhibit

https://outlook.office365.com/mail/inbox/id/AAQkADBlNzc1NzNiLTc0MDEtNDk3Mi1iNWI1LWQ4YTU3NDcxNGQ5NQAQAHHjrj3zamdHn611jGmnUo…   1/16
3/13/2020 Case5:18-cv-00066-MFU-JCH Document       Mail430-2      Filed- Outlook
                                                        - Mario Williams 03/13/20 Page 2 of 16 Pageid#:
                                                    8389
      Ex. 20 to Plaintiff's Undisputed Statement of Facts, # (21) Exhibit Ex. 21 to Plaintiff's
      Undisputed Statement of Facts, # (22) Exhibit Ex. 22 to Plaintiff's Undisputed Statement
      of Facts, # (23) Exhibit Ex. 23 to Plaintiff's Undisputed Statement of Facts, # (24) Exhibit
      Ex. 24 to Plaintiff's Undisputed Statement of Facts, # (25) Exhibit Ex. 25 to Plaintiff's
      Undisputed Statement of Facts, # (26) Exhibit Ex. 26 to Plaintiff's Undisputed Statement
      of Facts, # (27) Exhibit Ex. 27 to Plaintiff's Undisputed Statement of Facts, # (28) Exhibit
      Ex. 28 to Plaintiff's Undisputed Statement of Facts, # (29) Exhibit Ex. 29 to Plaintiff's
      Undisputed Statement of Facts, # (30) Exhibit Ex. 30 to Plaintiff's Undisputed Statement
      of Facts, # (31) Exhibit Ex. 31 to Plaintiff's Undisputed Statement of Facts, # (32) Exhibit
      Ex. 32 to Plaintiff's Undisputed Statement of Facts, # (33) Exhibit Ex. 33 to Plaintiff's
      Undisputed Statement of Facts, # (34) Exhibit Ex. 34 to Plaintiff's Undisputed Statement
      of Facts, # (35) Exhibit Ex. 35 to Plaintiff's Undisputed Statement of Facts, # (36) Exhibit
      Ex. 36 to Plaintiff's Undisputed Statement of Facts, # (37) Exhibit Ex. 37 to Plaintiff's
      Undisputed Statement of Facts, # (38) Exhibit Ex. 38 to Plaintiff's Undisputed Statement
      of Facts, # (39) Exhibit Ex. 39 to Plaintiff's Undisputed Statement of Facts, # (40) Exhibit
      Ex. 40 to Plaintiff's Undisputed Statement of Facts, # (41) Exhibit Ex. 41 to Plaintiff's
      Undisputed Statement of Facts, # (42) Exhibit Ex. 42 to Plaintiff's Undisputed Statement
      of Facts, # (43) Exhibit Ex. 43 to Plaintiff's Undisputed Statement of Facts, # (44) Exhibit
      Ex. 44 to Plaintiff's Undisputed Statement of Facts, # (45) Exhibit Ex. 45 to Plaintiff's
      Undisputed Statement of Facts, # (46) Exhibit Ex. 46 to Plaintiff's Undisputed Statement
      of Facts, # (47) Exhibit Ex. 47 to Plaintiff's Undisputed Statement of Facts, # (48) Exhibit
      Ex. 48 to Plaintiff's Undisputed Statement of Facts, # (49) Exhibit Ex. 49 to Plaintiff's
      Undisputed Statement of Facts, # (50) Exhibit Ex. 50 to Plaintiff's Undisputed Statement
      of Facts, # (51) Exhibit Ex. 51 to Plaintiff's Undisputed Statement of Facts, # (52) Exhibit
      Ex. 52 to Plaintiff's Undisputed Statement of Facts, # (53) Exhibit Ex. 53 to Plaintiff's
      Undisputed Statement of Facts, # (54) Exhibit Ex. 54 to Plaintiff's Undisputed Statement
      of Facts, # (55) Exhibit Ex. 55 to Plaintiff's Undisputed Statement of Facts, # (56) Exhibit
      Ex. 56 to Plaintiff's Undisputed Statement of Facts, # (57) Exhibit Ex. 57 to Plaintiff's
      Undisputed Statement of Facts, # (58) Exhibit Ex. 58 to Plaintiff's Undisputed Statement
      of Facts, # (59) Exhibit Ex. 59 to Plaintiff's Undisputed Statement of Facts, # (60) Exhibit
      Ex. 60 to Plaintiff's Undisputed Statement of Facts, # (61) Exhibit Ex. 61 to Plaintiff's
      Undisputed Statement of Facts, # (62) Exhibit Ex. 62 to Plaintiff's Undisputed Statement
      of Facts, # (63) Exhibit Ex. 63 to Plaintiff's Undisputed Statement of Facts, # (64) Exhibit
      Ex. 64 to Plaintiff's Undisputed Statement of Facts, # (65) Exhibit Ex. 65 to Plaintiff's
      Undisputed Statement of Facts, # (66) Exhibit Ex. 66 to Plaintiff's Undisputed Statement
      of Facts, # (67) Exhibit Ex. 67 to Plaintiff's Undisputed Statement of Facts, # (68) Exhibit
      Ex. 68 to Plaintiff's Undisputed Statement of Facts, # (69) Exhibit Ex. 69 to Plaintiff's
      Undisputed Statement of Facts, # (70) Exhibit Ex. 70 to Plaintiff's Undisputed Statement
      of Facts, # (71) Exhibit Ex. 71 to Plaintiff's Undisputed Statement of Facts, # (72) Exhibit
      Ex. 72 to Plaintiff's Undisputed Statement of Facts, # (73) Exhibit Ex. 73 to Plaintiff's
      Undisputed Statement of Facts, # (74) Exhibit Ex. 74 to Plaintiff's Undisputed Statement
      of Facts, # (75) Exhibit Ex. 75 to Plaintiff's Undisputed Statement of Facts, # (76) Exhibit
      Ex. 76 to Plaintiff's Undisputed Statement of Facts, # (77) Exhibit Ex. 77 to Plaintiff's
      Undisputed Statement of Facts, # (78) Exhibit Ex. 78 to Plaintiff's Undisputed Statement
      of Facts, # (79) Exhibit Ex. 79 to Plaintiff's Undisputed Statement of Facts, # (80) Exhibit
      Ex. 80 to Plaintiff's Undisputed Statement of Facts, # (81) Exhibit Ex. 81 to Plaintiff's
      Undisputed Statement of Facts, # (82) Exhibit Ex. 82 to Plaintiff's Undisputed Statement
      of Facts, # (83) Exhibit Ex. 83 to Plaintiff's Undisputed Statement of Facts, # (84) Exhibit
      Ex. 84 to Plaintiff's Undisputed Statement of Facts, # (85) Exhibit Ex. 85 to Plaintiff's
https://outlook.office365.com/mail/inbox/id/AAQkADBlNzc1NzNiLTc0MDEtNDk3Mi1iNWI1LWQ4YTU3NDcxNGQ5NQAQAHHjrj3zamdHn611jGmnUo…   2/16
3/13/2020 Case5:18-cv-00066-MFU-JCH Document       Mail430-2      Filed- Outlook
                                                        - Mario Williams 03/13/20 Page 3 of 16 Pageid#:
                                                    8390
      Undisputed Statement of Facts, # (86) Exhibit Ex. 86 to Plaintiff's Undisputed Statement
      of Facts, # (87) Exhibit Ex. 87 to Plaintiff's Undisputed Statement of Facts, # (88) Exhibit
      Ex. 88 to Plaintiff's Undisputed Statement of Facts, # (89) Exhibit Ex. 89 to Plaintiff's
      Undisputed Statement of Facts, # (90) Exhibit Ex. 90 to Plaintiff's Undisputed Statement
      of Facts, # (91) Exhibit Ex. 91 to Plaintiff's Undisputed Statement of Facts, # (92) Exhibit
      Ex. 92 to Plaintiff's Undisputed Statement of Facts, # (93) Exhibit Ex. 93 to Plaintiff's
      Undisputed Statement of Facts, # (94) Exhibit Ex. 95 to Plaintiff's Undisputed Statement
      of Facts (Purposely NO Exhibit 94), # (95) Exhibit Ex. 96 to Plaintiff's Undisputed
      Statement of Facts, # (96) Exhibit Ex. 97 to Plaintiff's Undisputed Statement of Facts, #
      (97) Exhibit Ex. 98 to Plaintiff's Undisputed Statement of Facts, # (98) Exhibit Ex. 99 to
      Plaintiff's Undisputed Statement of Facts, # (99) Exhibit Ex. 100 to Plaintiff's Undisputed
      Statement of Facts)(Katsantonis, Vivian)


      5:18-cv-00066-MFU-JCH Notice has been electronically mailed to:

      Annemarie DiNardo Cleary ACleary@EckertSeamans.com, jbishop@eckertseamans.com, lfreeman-
      jackson@eckertseamans.com

      Anthony F. Troy      ttroy@eckertseamans.com

      Benjamin Aaron Beliles        bbeliles@eckertseamans.com

      Brian C. Padove bpadove@watttieder.com, brock@watttieder.com, jcopeland@watttieder.com,
      lpriebe@watttieder.com

      Christopher K. Kowalczuk        fedecf@ckklaw.net, ckkassistant@ckklaw.net

      Christopher Matthew Harris         charris@watttieder.com

      Daniel Ari Glass     dglass@eckertseamans.com

      Jeffrey Paul Brundage       jbrundage@eckertseamans.com

      John Edward Sebastian jsebastian@watttieder.com, brock@watttieder.com,
      jcopeland@watttieder.com, lpriebe@watttieder.com

      John Francis Finnegan , III      jfinnegan@watttieder.com

      John M. Shoreman         jmshoreman@verizon.net

      Krista Consiglio Frith Krista.Frith@usdoj.gov, anne.king@usdoj.gov, CaseView.ECF@usdoj.gov,
      Christy.Nicklas@usdoj.gov, jerri.jackson@usdoj.gov, Lesley.Langhorn@usdoj.gov,
      Mary.Reed@usdoj.gov, Megan.OConnor@usdoj.gov, Michele.Sierra-Davis@usdoj.gov,
      Nancy.Withers@usdoj.gov, USAVAW.ECFCivil@usdoj.gov

      Mario Bernard Williams mwilliams@ndh-law.com, dlepierre@ndh-law.com, mdobbs@ndh-law.com,
      osimkins@ndh-law.com, tsheridan@ndh-law.com

https://outlook.office365.com/mail/inbox/id/AAQkADBlNzc1NzNiLTc0MDEtNDk3Mi1iNWI1LWQ4YTU3NDcxNGQ5NQAQAHHjrj3zamdHn611jGmnUo…   3/16
3/13/2020 Case   5:18-cv-00066-MFU-JCH Document
                                             Mail430-2      Filed- Outlook
                                                  - Mario Williams 03/13/20 Page 4 of 16 Pageid#:
                                               8391
      Mary Donne Peters mpeters@gorbypeters.com, cfouche@gorbypeters.com,
      efiling@gorbypeters.com

      Vivian Katsantonis      vkatsantonis@watttieder.com

      5:18-cv-00066-MFU-JCH Notice has been delivered by other means to:

      David Barye Briggman
      7556 Mountain Valley Road
      Keezletown, VA 22832

      David R. Quintana
      800 Belvedere Drive
      Conroe, TX 77301

      Richard W. Nagel
      91 Blue Stone Hills Dr.
      Harrisonburg, VA 22801

      Stephanie Cash
      633 Spottswood Road
      Steeles Tavern, VA 24476

      Tania Cortes
      95 Blue Stone Hills Dr.
      Harrisonburg, VA 22801

      The following document(s) are associated with this transaction:

      Document description:Main Document
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-0
      ] [839c8734c7ca256192e5a84284639f44869b1a10b9b6eceea334be8a2b45dc85ae2
      f49b33a6d1d5e56db5bfe28220f74173246de622ba3b3c80a0de7a11f5656]]
      Document description:Exhibit Ex. 1 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-1
      ] [54636fa3ca95822f9e0990e85de8256b1f0f158a9bc6c176bfb189b423d8429e78e
      67953a432e6f8e2bef6a10f9b0b32c6033f0f324a2cf02edb0f308684fc76]]
      Document description:Exhibit Ex. 2 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-2
      ] [afc74ed53998c8d4793eb53e38108d4d6ec76ff83e77b10e7bb1063935b5ab59f0f
      eaa487df6a8973f113aed5cd0c96e49bfa09e7307ea9d9a1e0b4d360fe63e]]
      Document description:Exhibit Ex. 3 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
https://outlook.office365.com/mail/inbox/id/AAQkADBlNzc1NzNiLTc0MDEtNDk3Mi1iNWI1LWQ4YTU3NDcxNGQ5NQAQAHHjrj3zamdHn611jGmnUo…   4/16
3/13/2020 Case   5:18-cv-00066-MFU-JCH Document
                                             Mail430-2      Filed- Outlook
                                                  - Mario Williams 03/13/20 Page 5 of 16 Pageid#:
                                               8392
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-3
      ] [aa3dfc7217025009e5acd595932e4ee891433c26ad74194c5f028294242916fb417
      a966cc8c8566244a55f533a9c11360426a80af9246048b8a58ace1e093367]]
      Document description:Exhibit Ex. 4 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-4
      ] [8072451ee4d0a1442c54d72b5c1668f8038b1f488ee95ab27b084d8bf16c7e0ca42
      77d8e33127a4490d257b3c6a653f698fa9dffd9a837fe136579fb2e037265]]
      Document description:Exhibit Ex. 5 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-5
      ] [266ada14bfbfc6babf14bf26dcb16372410cdb6ae15d346b69ef63fe0bb6ed8aefa
      06e738be9bc4d54eca3dfd218519efd3220e4c5351b202b7ddb8030a7c31d]]
      Document description:Exhibit Ex. 6 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-6
      ] [2530e2af24a570230e6c7911e609c36d381d4e181f7f3276b1326d0b5709c7308af
      f1157d117f92b11651b70c4093bccc16e9025667365b8ea4e77ce1ffe0e2a]]
      Document description:Exhibit Ex. 7 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-7
      ] [2d853827c3e0b83e59a1b06db8f58358c407a031db7723834870437a3d8a6722331
      b6914a7e5711080727c3e4c5485e3e5500098adef56723a59636f21564e00]]
      Document description:Exhibit Ex. 8 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-8
      ] [02b51b1d5633a0e621ee0812d2efb9a14d1a010a93665881c9a2e4b28c5a53ef99a
      d35fdbfa12b2b530a92d7e35fb9458a48b4e67c9ad1f75ef8f921d2ad59ff]]
      Document description:Exhibit Ex. 9 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-9
      ] [81d30bbe1faa6ee8760f907e921ddafc7e4618be9fbafd55c52f05ffabb583f315e
      3b3357ef71ca561de9f1b7a1fc91ee1fbaffdb3758a6eb99822e6a0ac54af]]
      Document description:Exhibit Ex. 10 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-1
      0] [94a7496eaac86300b76bfbb6e779f66eff4bceecef46cbe9a9627f64ebc6a6a417
      241dca5bded3841ec2df6a9d6fab32136529001e18490afadc25b0426fccee]]
      Document description:Exhibit Ex. 11 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
https://outlook.office365.com/mail/inbox/id/AAQkADBlNzc1NzNiLTc0MDEtNDk3Mi1iNWI1LWQ4YTU3NDcxNGQ5NQAQAHHjrj3zamdHn611jGmnUo…   5/16
3/13/2020 Case   5:18-cv-00066-MFU-JCH Document
                                             Mail430-2      Filed- Outlook
                                                  - Mario Williams 03/13/20 Page 6 of 16 Pageid#:
                                               8393
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-1
      1] [863410e862c795a6aec305c1cd92f366400348ce3752cebca784cf6b207489b1ff
      94c21540f25177d5e0a5fdb01742eb90d003f0e86d0222b44bb7bdd989d8f4]]
      Document description:Exhibit Ex. 12 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-1
      2] [9c24bc1e4ada3eea6bed6967aba23522330eb66b1f3db609824109c0f2fd94de0b
      7bad84b8aef8d8bbf0c148edfbab4de1740433b44e1cd79b3f98570b563994]]
      Document description:Exhibit Ex. 13 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-1
      3] [647439a4b552d7644cefd811078ef114ebfbd68799bfabfd2e6af82f41a63f7f18
      634c645c2b1a9d7429d5843b872a1ba8ea96292dd8fb2ef960c4654b32f08a]]
      Document description:Exhibit Ex. 14 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-1
      4] [361614f9aa3c380a51c5818f2366f03e7e81ed186710cb02de5d792ef6b43b4d43
      3ad99b4f7cdf1a1e5c7fec1be2af6775c7d3e833e307b3eec89f985fa353fd]]
      Document description:Exhibit Ex. 15 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-1
      5] [3316fd37d3248b4758d5a613c975b80b48b81ba30f61e59a0e6aa1e14a40ad77a6
      0089e54d34369c6e9695579019041ee9dad25e9c893e6291127bcb956f34cc]]
      Document description:Exhibit Ex. 16 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-1
      6] [0814662275e5f57412e41995cc6700c0a7226add90801d42d9d5c6064bb1ec710e
      14f0c7a5681f7c16104138fdea3d09fecce0b1d6293f87dee824371a6d40c4]]
      Document description:Exhibit Ex. 17 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-1
      7] [18de704456b1c1f14062e3e3e93822e6d7418c9bb16e9fe0d766f6dcfdb8835157
      b91e334090f70667b34e2866bc8c3ff0bbcb442e448ec5d942e9c3ee585302]]
      Document description:Exhibit Ex. 18 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-1
      8] [134def953c536017400134b42d1084474ac4d3dddc2db7eafb8d714823f1117159
      40d03d34c3c7d030c7e36b693bc41b072a8477ce8128429955c48354c644d0]]
      Document description:Exhibit Ex. 19 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-1
https://outlook.office365.com/mail/inbox/id/AAQkADBlNzc1NzNiLTc0MDEtNDk3Mi1iNWI1LWQ4YTU3NDcxNGQ5NQAQAHHjrj3zamdHn611jGmnUo…   6/16
3/13/2020 Case   5:18-cv-00066-MFU-JCH Document
                                             Mail430-2      Filed- Outlook
                                                  - Mario Williams 03/13/20 Page 7 of 16 Pageid#:
                                               8394
      9] [138c0f2b2c9c8eb1a4c4d17daa5b108098bf6d5814b9b89c5b542180e959044b41
      8ac4ef222234b9df277188bd4186fbf9d742cc6479a29dc52d848a77dc3d17]]
      Document description:Exhibit Ex. 20 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-2
      0] [0bada0cac0fc9dd89ae4b461f1207638f9a72ba4dda9b3abfb144bb12e7cb3ee96
      146b2b2e12df7b930d16ccd3b82fda013781a8fcaef4ceecd6ca79aaec6b84]]
      Document description:Exhibit Ex. 21 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-2
      1] [9e6096b4e19121494693f6b3b363933771e8ddfce97eb4a760117fb8de792b207b
      58b274e1dd7959b439ffa9120ebb0443dbc53a6304d47b8bbd767b2911bb9e]]
      Document description:Exhibit Ex. 22 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-2
      2] [158d35a36c645b65bcedbca608588e0d851975ec955468e05db4d60b0e6ab40aba
      117eb838afdede4662a993c04dc48f3e805b7113000e42a0d030f675b378f3]]
      Document description:Exhibit Ex. 23 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-2
      3] [92958affd194897148dbdfe92a08bd0192cc2993629a3a23e63dd7cbf89ec85483
      a4fd46a240d5639aa778af5454d57999c9a362f89e05426d624a915d61bea8]]
      Document description:Exhibit Ex. 24 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-2
      4] [231b516ba07fd8ab0b9e2a5f1a3d749b0000ab128048b9be6718ea8977875c5fe7
      ea13dea9493efff1d12f088176b12d546b2999e7bb27a272508118908b4aba]]
      Document description:Exhibit Ex. 25 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-2
      5] [864db86b6f55c38245bf378aa07955e018cdae3e835b271daec432afe8194adcbc
      bee2e069e8561d34fc5314a605395605f12c01d3ae9305d032426b4f5d4fd4]]
      Document description:Exhibit Ex. 26 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-2
      6] [925f62652f735d362b952f08869e0404c9ea4aa989269d89bd0925b0396d28037d
      e13f3802fdc82234dc33c5dc6d48c7bd9df279541372ed3729b011e312c322]]
      Document description:Exhibit Ex. 27 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-2
      7] [3948d6fa2d33f8979b8bf2e463e0a239b44fff7c662ab46c6825b647650708046a
https://outlook.office365.com/mail/inbox/id/AAQkADBlNzc1NzNiLTc0MDEtNDk3Mi1iNWI1LWQ4YTU3NDcxNGQ5NQAQAHHjrj3zamdHn611jGmnUo…   7/16
3/13/2020 Case   5:18-cv-00066-MFU-JCH Document
                                             Mail430-2      Filed- Outlook
                                                  - Mario Williams 03/13/20 Page 8 of 16 Pageid#:
                                               8395
      154a8a9d1ae2847a08d3cfe268be0118995ac201179d3e7073102c2a07f96f]]
      Document description:Exhibit Ex. 28 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-2
      8] [37d4ba892b0e65a7fbcdd2f16f6a6ad9d4a11c631b5c5e877ecd9dc01e215ca484
      b248f753c6ae9122dc0804e4b43647e73da651fe4d60c467000436d9c5bc37]]
      Document description:Exhibit Ex. 29 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-2
      9] [051bcb1e2fefeedc042ba89f51e2b35f76ed0b40c5eeadb45ee38b2a79df5e4189
      2a80c028797ba4ca153773a1713f39c10bcea23677e2501f292b4f4cf54f2d]]
      Document description:Exhibit Ex. 30 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-3
      0] [460b5480fecd7d986968d3afef5568ce4b1a69c3524fd37445a01d12b37776aaaf
      7d8c26f80177de6a43cd0454082adbf1323c882b5d4470f1008ce868902ca8]]
      Document description:Exhibit Ex. 31 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-3
      1] [5ee105471e6683ec7f6e4c0016f123620aaa89287c53a868ff87eda363c4358784
      feb920839abb449141d21e367fc14b4ce5ec7e79a77d1b18d3466d1d7b55f4]]
      Document description:Exhibit Ex. 32 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-3
      2] [7b0f64b9bd41da8d1be1e880a51f1afc324d7ea70d2bf81337a052a3cfd655c127
      00f39d735958d3c75f7d44f4bd9fa7f469ed58fce244e0be3810925ce03c08]]
      Document description:Exhibit Ex. 33 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-3
      3] [9fafb3fb279336b891f6dc0eef6a24f9ae0b96a19518f90c69f11c49f1199c8389
      1c50ced7f2dee401f6cb1d0677492513dccb0598c776565b0d64be813e83e0]]
      Document description:Exhibit Ex. 34 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-3
      4] [715a737af370a77a88b97cbb73a58c3b1e332d512f74ef49c377ff4ae9f2c94bc6
      a90f359970dbb37dbda120fd7c923b79894328fc2dbf3c0a6a31f7cdec751c]]
      Document description:Exhibit Ex. 35 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-3
      5] [75bd7c9c6f9e472ab94dc9802fdac5b72531a44f15e200a2637242c19bbc219c08
      620ef1b39984067ee0121e48a5b0bb59e61a4df2280dbba86bce3f214e504f]]
https://outlook.office365.com/mail/inbox/id/AAQkADBlNzc1NzNiLTc0MDEtNDk3Mi1iNWI1LWQ4YTU3NDcxNGQ5NQAQAHHjrj3zamdHn611jGmnUo…   8/16
3/13/2020 Case   5:18-cv-00066-MFU-JCH Document
                                             Mail430-2      Filed- Outlook
                                                  - Mario Williams 03/13/20 Page 9 of 16 Pageid#:
                                               8396
      Document description:Exhibit Ex. 36 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-3
      6] [28499e8bac38e30e3d58c6e8b5ed21abb90a37a205fbb7442f9e7f6841eaeb0904
      be00bb0a6f494c60c781d434bb6d7734b50a38df8f74fae1cebb8f9f9b3b5e]]
      Document description:Exhibit Ex. 37 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-3
      7] [7ac02e1d0d5685046ed837b90b8eaddb9b98ed49ff49df39977e9aaf0fa2fb2624
      c6a72fcc4bd6c0ca68b451a40c6a2c9e8960faa15d968a4bece02baa4df743]]
      Document description:Exhibit Ex. 38 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-3
      8] [9da4af7cf209f1642e19e20e6859a8ca56c9a6bc06e5b5e9cf2e4f24cd2c26a06a
      4b7ed27d0daebb2c94078f4bb363551623f115feda801716447642515a194e]]
      Document description:Exhibit Ex. 39 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-3
      9] [21b0a98348b068d4627187137fb3d2ecee98ad2aca9d5164675b7adb84873fce93
      6ab6322709bd389fe518ccfa9f8b9ac9aa932595a89ba5f4e6c283fd6be322]]
      Document description:Exhibit Ex. 40 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-4
      0] [2d8ebe665521f131e79ac3c6dbc0fbceb2b96a8cb27eb54d2fe1c699a3cd34cf97
      872bc223802be5e011f745f8bed5808f66253ef184b983c39dc9cda7581988]]
      Document description:Exhibit Ex. 41 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-4
      1] [0498d04cd16b5d1896e031e1e844de47b798b42717f3c8d941a30118679a05e6ae
      44cfaa739e572f7c923ca0c34b95f61e229ab8d65f1ab589b44a11cdd90d94]]
      Document description:Exhibit Ex. 42 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-4
      2] [5c252ed5e699f27bcde254e7787cd8f9eeb451552565cb48b8714482293840c2ff
      c72fb927e306998cd842b6992b28551fb3b4ccb4868146321e3c883de54b38]]
      Document description:Exhibit Ex. 43 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-4
      3] [87585a8566a6cd918d103b54718e856b826dd1d0f87231b464178341ceb0d154db
      96dc3f09084970c6a18ceb891542cd02b358cdaf4a5113efcf949f4444b156]]
      Document description:Exhibit Ex. 44 to Plaintiff's Undisputed Statement of Facts
https://outlook.office365.com/mail/inbox/id/AAQkADBlNzc1NzNiLTc0MDEtNDk3Mi1iNWI1LWQ4YTU3NDcxNGQ5NQAQAHHjrj3zamdHn611jGmnUo…   9/16
3/13/2020Case   5:18-cv-00066-MFU-JCH DocumentMail430-2     Filed -03/13/20
                                                   - Mario Williams Outlook Page 10 of 16 Pageid#:
                                               8397
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-4
      4] [6fa9ac3fc8a03e50d922e08b4392522aef172013241362e269d2b9931722303653
      a7c787bf830690eef1a6904679caa4294baabca071600cc5d5d0b22b065692]]
      Document description:Exhibit Ex. 45 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-4
      5] [6afb5b8e32dea591946a1548a1268e8793374a66ccc88ac97f67623a1fd2eb12a1
      53c86517c14131aba56ffbb7493c2889c45579908bb176c598611213e76400]]
      Document description:Exhibit Ex. 46 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-4
      6] [72d9e395caeae0a864ac67de48b91936dab2e8cd4215104f2101001eeb718def66
      e3728ba2bf37d5bf78101932ecae1ba9cda59d3326a0414364cfa2ec4fda32]]
      Document description:Exhibit Ex. 47 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-4
      7] [4a740fb5bbc522a93cd2c010e85b37da9de2b9a9badd12096c7e354d102683424e
      09a36a44a2f4c2c30533c0d2741ef926ae3720f01786d4c647b55c50015ded]]
      Document description:Exhibit Ex. 48 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-4
      8] [67a344cd1365afbaac7b5b3072510990d2f7fa0d6f3c611beeee9e80c70786952b
      e7faf6584938e04ef61e6898ed54e3a13dbd86bd93510c6e8dad0bb39e11ed]]
      Document description:Exhibit Ex. 49 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-4
      9] [41553c4e8b1019f4dc8aaf3a7104ab0e7788301cc9e52ae8ecd258638bbf8c13cd
      4a06b1185ece4ae13dc9010ff7644cb78073e000c566b974e289f78f57dc3a]]
      Document description:Exhibit Ex. 50 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-5
      0] [3dce3fe5e234dc548d2c336908723f27bfe136f78864f7ea94bb539777ce9a741a
      55f44c8f331454689c495f7830c6bb71145e6ca215f1b586bd8eac01bc8ff6]]
      Document description:Exhibit Ex. 51 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-5
      1] [a6966a3d5fd8911b14a19333eba52c257cf70c606da3f025f00bd5d15e8c7b0851
      c4d6d8447e8b6cbb7d1197e3fc0122566ac54334ee3d5ab64daf3194e644c9]]
      Document description:Exhibit Ex. 52 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
https://outlook.office365.com/mail/inbox/id/AAQkADBlNzc1NzNiLTc0MDEtNDk3Mi1iNWI1LWQ4YTU3NDcxNGQ5NQAQAHHjrj3zamdHn611jGmnU…   10/16
3/13/2020Case   5:18-cv-00066-MFU-JCH DocumentMail430-2     Filed -03/13/20
                                                   - Mario Williams Outlook Page 11 of 16 Pageid#:
                                               8398
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-5
      2] [a3ff04bd7adcb8459070fdbd32d372bb4c3ec6e3cf2de78e03a95628e350588824
      51025394de651c0065b62caa12bdf902ac5b247f9c8d753e850f89499d3005]]
      Document description:Exhibit Ex. 53 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-5
      3] [9d257d78886fb59419bbed1229cfc34598bf53e23585757732233dea00e949bad3
      a9077d82b4efc32e48cbdae7360e56fa65a38c87df84b12382084dbbe42d51]]
      Document description:Exhibit Ex. 54 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-5
      4] [951dca7cacf5c5f44e3e1554adf5a206bd0efe194b1567dc519d1f110f533e28c1
      f3d56ec8dae65ea26cce1024058668b7c4898415346da5d3804dc94bdfb097]]
      Document description:Exhibit Ex. 55 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-5
      5] [290c0e91eae8649ccf47f51eb6814714b105d12ae0bd66d30d5c167666a5b89da1
      62f59909aa0d1e400092405807fdb10bdecce6eadddf3149d2df23b77708dd]]
      Document description:Exhibit Ex. 56 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-5
      6] [3f165e14874ee645ff6581d87dbb7fae2bf3139e93792d59b7d4d3c8d461f2f2d1
      136e6256009b86e7bbaf9ff8b75eeaee53a4996e1e61e0a9a6e8af55c58a00]]
      Document description:Exhibit Ex. 57 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-5
      7] [7fd988dcaae73e3c5e03f31e423c4204438fd5bc3649c997ccfa43664bbc3bf874
      19b4a4b985de4c309f989f979fadd7866bc9b8488387f8f6cf09066f294334]]
      Document description:Exhibit Ex. 58 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-5
      8] [8d9cdd7b5f49b176220892523cd656fa2ab3a1920df140ed5eec726f15743dbf7d
      a18f38e110d54d89e9735b8d95ebdaed59526db75ab84d219355dcdbe419de]]
      Document description:Exhibit Ex. 59 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-5
      9] [0587751d754d5ee4fb145eede087dc55cc963c0b991808e1b85550af7ddb776048
      4db87ec99d320a204ab23332312b0d70e104bd25d2076c3860733119c4df62]]
      Document description:Exhibit Ex. 60 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
https://outlook.office365.com/mail/inbox/id/AAQkADBlNzc1NzNiLTc0MDEtNDk3Mi1iNWI1LWQ4YTU3NDcxNGQ5NQAQAHHjrj3zamdHn611jGmnUo… 11/16
3/13/2020Case   5:18-cv-00066-MFU-JCH DocumentMail430-2     Filed -03/13/20
                                                   - Mario Williams Outlook Page 12 of 16 Pageid#:
                                               8399
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-6
      0] [9b572cd2364a19d9d7c6990a51fc08a6f51ea806de7f4cc6aa005dc147ae98c795
      257e073245bee2bf4bdb5cf3d7c51e97d779f86f7ff9309be6dcb96518e4b0]]
      Document description:Exhibit Ex. 61 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-6
      1] [1eb1605a1af5579b608b76be738864b4799df710a3a4656d87e2c42d372a8840fc
      86d24aac7bb0b718ccdd7a45f57dd1dd8b2f836d01da4aa75e0b0723b36667]]
      Document description:Exhibit Ex. 62 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-6
      2] [14f902c898df95e1de1e6607c0a7de472127b1fa3f14726b98c32c4ee2b1389eff
      7178fadce553553606d4c6900e670102da0e6801fadf72f5036c09a3cf6b56]]
      Document description:Exhibit Ex. 63 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-6
      3] [1c49cf001899181a581c099a5bce6cd26230c13c942c3be2beea1a18e0195caf8e
      3cb9aabbc5c87555a0abbe01cbecbcbff7f5097b0607a28ed5a2c3197e2b1d]]
      Document description:Exhibit Ex. 64 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-6
      4] [8da4f8d1bd1dd0ef6ab2fb445c49d447eabfc23b3b293348c653a72ea0e0ba7a10
      6ed088a771ad77415ccc29f1b0e689e851a14528eea51f1fd87e1724e97309]]
      Document description:Exhibit Ex. 65 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-6
      5] [4514635e17fdef312e6877af4efaba968b39f81ead4e01dc671d65925f269f4b66
      b59c2ba8c8d0c6e3eb0427e9496582610404477134fec07faa4923d3601225]]
      Document description:Exhibit Ex. 66 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-6
      6] [01b837c8f2743d6458f92871ebdff2c670b998fee01d10cdbc2f557ddc772289b4
      1a2a2ea421476a801202fc58353399e7c0bfe9f69ccfb047fa51468ed783d9]]
      Document description:Exhibit Ex. 67 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-6
      7] [8b89b37ea1557f7528f226f2249dfe130bbbfa9aa8f49330674eab417df16535ae
      a864947e37ad879a889109cac24fb0fb07de899412bbf8166255772334b31e]]
      Document description:Exhibit Ex. 68 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-6
https://outlook.office365.com/mail/inbox/id/AAQkADBlNzc1NzNiLTc0MDEtNDk3Mi1iNWI1LWQ4YTU3NDcxNGQ5NQAQAHHjrj3zamdHn611jGmnU…   12/16
3/13/2020Case   5:18-cv-00066-MFU-JCH DocumentMail430-2     Filed -03/13/20
                                                   - Mario Williams Outlook Page 13 of 16 Pageid#:
                                               8400
      8] [090893bc24a8b592c6fd0fc2f1b87e297fa769be79f9c036a35a93a4caa1d75ae9
      7b0a3f981998104af6a625baf4c4264e95d3826e068ed7dc1e2a6507b530f8]]
      Document description:Exhibit Ex. 69 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-6
      9] [b0d6604570e9003f3e4a90f5f1def001aea1acabde6a859db39510fbfda2f1d464
      b100dfd69bd44f9448ea427e0e3fc01e49935f5ab9c9ae7f7d0d0ca59a4dc1]]
      Document description:Exhibit Ex. 70 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-7
      0] [afb212a80144a852906b157daf0c4758eac6325f8b4a5b2d131c1eff3e11a482ae
      fae6eee961e3137bdfd9e390d869de276043fd22697bac3b7ae28f6d0bf351]]
      Document description:Exhibit Ex. 71 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-7
      1] [b047c5f3f9a1488404cb1a5122eb4746c6677c4a38c18bf40a3ea9ea272b6c820f
      33d3f7b1fd44068c9ea0c33441ece59540a2ec90c8a98269bf6945ba035006]]
      Document description:Exhibit Ex. 72 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-7
      2] [880f42e67c6a2d77e9cdda312e6a5e9f7a92fc778b8f438c06443c61889144c8b9
      789384f19398608dc5b01175ee49e9cb6e9f329ba4849d4aaf771a8720975b]]
      Document description:Exhibit Ex. 73 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-7
      3] [4312682896b6d51e620e50611ca8d1dee8cb30a7e4d0fd32c589a06bf92ed360e0
      2671d18a27dd44fd997e27435ba1ca40e18789ce9dbf79453ff890d5b84542]]
      Document description:Exhibit Ex. 74 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-7
      4] [714b0fa8a1ca1db8447592a385b1a9fd2936b57a4fa589e7289bfcd3b1c8b6381c
      089da20b484225f60cdc15d4ff3d818ded0739bb0a4ddaf069e030e6b6b19b]]
      Document description:Exhibit Ex. 75 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-7
      5] [7e9f600940b3f9b41e413bd5b1866c1ecadae93f141da9e17d62ed9dc1cf5eb326
      a33c85dcc6dd50ae155933f7938f32b13dfb35a6236db180726cc4c2f88780]]
      Document description:Exhibit Ex. 76 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-7
      6] [9f69b599e574030ea6ce284c13907a9cc590a12b84e2a682ff700a6e40b8417a28
https://outlook.office365.com/mail/inbox/id/AAQkADBlNzc1NzNiLTc0MDEtNDk3Mi1iNWI1LWQ4YTU3NDcxNGQ5NQAQAHHjrj3zamdHn611jGmnU…   13/16
3/13/2020Case   5:18-cv-00066-MFU-JCH DocumentMail430-2     Filed -03/13/20
                                                   - Mario Williams Outlook Page 14 of 16 Pageid#:
                                               8401
      52f0f0d916d93194f4ae9a7bd87c09c495b89c7e7e421597adc75b08cf2067]]
      Document description:Exhibit Ex. 77 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-7
      7] [2f3579af3014ba977c168aa3943126ed6fd1f2ea9df26dd740e341285f069ea4b1
      2a3d1b28d26718ab08a9271ca71e41e2863a2588b53f7fd6aec5a48429199d]]
      Document description:Exhibit Ex. 78 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-7
      8] [50c77281d6c814bfa3ef4d5c723264a5c78e0c6e8e4fdf27afc3b171aa936a14da
      bb7515b02aaeada872ad7d50ac7563771891172603bc870b1099b14f905762]]
      Document description:Exhibit Ex. 79 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-7
      9] [1e6ee3bc14a074f5c987cef64d49d98cfc1f8a0a8af0ba1f9e30dea1746636c3f9
      62680ec5e22e3deaceb773a57d692987c7ce4f1c08a652eb43f2fa2d66b198]]
      Document description:Exhibit Ex. 80 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-8
      0] [0a58678f64829dcd559623cc6d62adf39ce9b7e9635cfb34a96873f717de0bdaa6
      dff553217b176c9f91f97bb9613589406690df570dc1430665f495a81d5c4a]]
      Document description:Exhibit Ex. 81 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-8
      1] [52ab343927386c9e9ad71bafbb2a46c07255f4605ddb1caf184a3a68b59bcbf621
      d9ba9547181f3a6d400b451c06d0287cb22a0c627f95ef793f10486575fac5]]
      Document description:Exhibit Ex. 82 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-8
      2] [7906b53d624fa1794645b14bd91b634d811cc12955f5aac0644786889eb07b7c31
      66546c4d83597b58b556f157576ed034f224c3c94f1c2267bd5511f2cca148]]
      Document description:Exhibit Ex. 83 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-8
      3] [a0b14285152f674fd74358d76be21e91a168fcb771630c1d4d440abfdf6a1711e0
      be6e2e290b919bf83f069190935107e69b14a8a8d00a3acbf6739819af2c27]]
      Document description:Exhibit Ex. 84 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-8
      4] [948b3f42aae040b9059fe901080aa5814e5c37ad32b15e244d9dd4d83a85650df7
      4a5540de0f12f133a5c9862f7b7b3cd6a6ea533c3decba37f7208deb45e62d]]
https://outlook.office365.com/mail/inbox/id/AAQkADBlNzc1NzNiLTc0MDEtNDk3Mi1iNWI1LWQ4YTU3NDcxNGQ5NQAQAHHjrj3zamdHn611jGmnU…   14/16
3/13/2020Case   5:18-cv-00066-MFU-JCH DocumentMail430-2     Filed -03/13/20
                                                   - Mario Williams Outlook Page 15 of 16 Pageid#:
                                               8402
      Document description:Exhibit Ex. 85 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-8
      5] [1e8c2e58116de3383c6d8052a880fdf458b394c3f4b5136a54a66917900610e8f9
      dc5ab458b4fbb28ddf06e3c3c0cc06e18fcce2652fda759dc25474a486017a]]
      Document description:Exhibit Ex. 86 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-8
      6] [a88b043d90ab30b32d942ad683445dc5548b0758736e93221fcf4ea715555465ea
      041d4966f67ee8e292c0d6c2492719daa67f591c10ef9470fb696feb5008d0]]
      Document description:Exhibit Ex. 87 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-8
      7] [143e60ded0a976e81b97eb9e17f846d94f91185ec3a3bc815550a04c90b21a09b1
      5e6535459d359d0ddbc65d7b9a2df1d3f4f0caf078572846f299e2ded93948]]
      Document description:Exhibit Ex. 88 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-8
      8] [8032e4c099e09bdbcbd14d1a8de5b7294ff6180a47c3a1d38c891a94cace2a94d8
      2f56fff7d302bbf9c8d11fba66a0720fd1c33a673086c2d7582ba5ad829048]]
      Document description:Exhibit Ex. 89 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-8
      9] [06c31092bafcb2ee47cd2086a9cf410d08694efb54bee12092a50e80a21838a090
      5ee89d54526aa9455b04e2a6ae7e5bfd54a07ec49476402ddca14599404ae5]]
      Document description:Exhibit Ex. 90 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-9
      0] [931054a07872aa7d31458d45ca299dd83dcafede314c42261199ee8951bb41d4dd
      b9392220977359b9988b07d7e09f69a42ddfebf2de016be2858c1a252cb5ad]]
      Document description:Exhibit Ex. 91 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-9
      1] [8c6d1afb1ed14fe4c1ddc3320fa7104ebea76d2e5d6c470d9d06486da90edbb079
      32d5b7aa11f7c7a420165d16cea77bb834f74e16ff461d2fda8dd8ff92e22f]]
      Document description:Exhibit Ex. 92 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-9
      2] [007417269df22383fb6456d0001cc3081931d625501932af5e138ef2c08f00d564
      e7942d2fdd608c88176a4a657a5a33e73d99563cf33742c7484cbcdbb8e830]]
      Document description:Exhibit Ex. 93 to Plaintiff's Undisputed Statement of Facts
https://outlook.office365.com/mail/inbox/id/AAQkADBlNzc1NzNiLTc0MDEtNDk3Mi1iNWI1LWQ4YTU3NDcxNGQ5NQAQAHHjrj3zamdHn611jGmnU…   15/16
3/13/2020Case   5:18-cv-00066-MFU-JCH DocumentMail430-2     Filed -03/13/20
                                                   - Mario Williams Outlook Page 16 of 16 Pageid#:
                                               8403
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-9
      3] [509ddced62db761f7fa761ff0d33d83bd68ca7b69b37b65fc0e827fd496a6dd097
      d935c91203992fc9ba029ad0da62dbbc38b2d34e596372029c5edef6c21049]]
      Document description:Exhibit Ex. 95 to Plaintiff's Undisputed Statement of Facts (Purposely NO
      Exhibit 94)
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-9
      4] [1ff8b117f030beb37fe3562f5c5564b6af3ae72a3389e9b290dac02c272a30a3cd
      549d99e2dcc2c3c034c31f412985fb918de34284465de721986dcc0f469188]]
      Document description:Exhibit Ex. 96 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-9
      5] [9db34e5bb1dfbf1879fb929f65d1e8976d3ac1dd970534f6afb98e2a0f93a7f47c
      2388182c4aa0e4a3e9f2915192d01e4ce460f146aae65d92f33218dd514710]]
      Document description:Exhibit Ex. 97 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-9
      6] [34d4b3f6a8f9ed1ade77b30b6d46d63ff25610c6d2741a0a90d306974b8f8bced8
      e58f90e9d8d404e4fb3b7a9a51f910b857272aed6935740cecfed5fff710bd]]
      Document description:Exhibit Ex. 98 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-9
      7] [1af8403e835d03d71e00572a2d2efa272ffea75504fbba91a49aa7d8f58db04a22
      2c44a7d597beaaee550bf78206f421b31234b0d9ecc447ac060b4aa1dd9ce6]]
      Document description:Exhibit Ex. 99 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-9
      8] [89ef0781373cf56673ce8bee61dd6b7118fd2917ed513294265eabf14e3e7de397
      3b70fef0fff67be8875cba37d3dfca3ec6817b0d8b59dc8c3bc3e33000180e]]
      Document description:Exhibit Ex. 100 to Plaintiff's Undisputed Statement of Facts
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1052918722 [Date=3/13/2020] [FileNumber=3501341-9
      9] [294e8622114404fd3f5cf759afb9a370db56dd1c33d794f8532c14b9174d6752c6
      6d86076d04e7473dcf01d3d4aede3cd7a710eaf60c484ca012e6029e978e43]]




https://outlook.office365.com/mail/inbox/id/AAQkADBlNzc1NzNiLTc0MDEtNDk3Mi1iNWI1LWQ4YTU3NDcxNGQ5NQAQAHHjrj3zamdHn611jGmnU…   16/16
